UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 10-Q (Mark one) x Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period endedMarch 31, 2013 o Transition Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-53900 Renewable Energy Acquisition Corp. (Exact name of registrant as specified in its charter) Nevada 01-0741042 (State of incorporation) (IRS Employer ID Number) 10935 57th Avenue North, Plymouth, MN 55442 (Address of principal executive offices) (952) 541-1155 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): YESxNOo State the number of shares outstanding of each of the issuer's classes of common equity as of the latest practicable date:May 13, 2013: 1,623,750 Transitional Small Business Disclosure Format (check one): YESoNOx Renewable Energy Acquisition Corp. Form 10-Q for the Quarter ended March 31, 2013 Table of Contents Page Part I - Financial Information Item 1 - Financial Statements 3 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 14 Item 4 - Controls and Procedures 14 Part II - Other Information Item 1 - Legal Proceedings 14 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3 - Defaults Upon Senior Securities 14 Item 4 - Mine Safety Disclosures 14 Item 5 - Other Information 14 Item 6 - Exhibits 15 Signatures 15 2 Part I - Financial Information Item 1 - Financial Statements Renewable Energy Acquisition Corp. (a development stage company) Balance Sheets March 31, 2013 and December 31, 2012 (Unaudited) (Audited) March 31, December 31, ASSETS Current Assets Cash on hand and in bank $ $ Prepaid expenses Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Notes payable to stockholders $ $ Accounts payable Trade Officer — Total Liabilities Commitments and Contingencies Stockholders' Equity (Deficit) Preferred stock - $0.001 par value 5,000,000 shares authorized. None issued and outstanding. — — Common stock - $0.001 par value. 50,000,000 shares authorized. 1,623,750 shares issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity (Deficit) ) ) Total Liabilities and Stockholders’ Equity (Deficit) $ $ The financial information presented herein has been prepared by management without audit by independent certified public accountants. The accompanying notes are an integral part of these financial statements. 3 Renewable Energy Acquisition Corp. (a development stage company) Statements of Operations and Comprehensive Loss Three months ended March 31, 2013 and 2012 and Period from June 21, 2007 (date of incorporation) through March 31, 2013 (Unaudited) Period from June 21, 2007 (date of Three months Three months incorporation) ended ended through March 31, March 31, March 31, Revenues $
